The writ of error was allowed and taken to a final order remanding the petitioner to custody under *Page 335 
a municipal warrant charging that the petitioner did engage in, carry on and operate the business of operating motor vehicles for hire and for the transportation of persons for hire, without obtaining a license contrary to a municipal ordinance.
The Charter of the Town of Perry contains provisions that appear to be the only authority of the Town in the premises,viz:
"That the Town Council within the limitations of this Act have power to levy and collect taxes upon all property and privileges taxable by law for State purposes; * to have full power and authority to levy and collect any amount of occupational tax on any business, profession or occupation, not to be less than fifty per cent. of the State tax; * to license, tax and regulate hackney carriages, auto busses, carts, omnibusses, automobiles for hire or private use." Chap. 9886, Special Laws of 1923.
The "business of operating motor vehicles of any kind for hire, or for the transportation of persons or property for hire," is not taxed by law for State purposes, therefore the above quotations from the Special Laws of 1923, amending the Charter Act of the Town of Perry, do not authorize the municipality to adopt the ordinance under which the petitioner is charged with an offense.
Reversed.
WEST, C. J., AND ELLIS, BROWNE, TERRELL AND STRUM, J. J., concur. *Page 336